Citation Nr: 0730945	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-18 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left ankle 
disability.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for left hip 
disability.

4.  Entitlement to service connection for left leg 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the veteran's claims of 
service connection for a left ankle, left knee, left hip, and 
left leg disabilities.


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the left 
ankle had its onset in service.

2.  The veteran's degenerative joint disease of the left knee 
was caused by his degenerative joint disease of the left 
ankle.

3.  There is no medical evidence showing that the veteran has 
either a left hip or left leg disability.


CONCLUSIONS OF LAW

1.  Degenerative joint of the left ankle was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

2.  Degenerative joint disease of the left knee is it 
proximately due to or the result of his service-connected 
degenerative joint disease of the left ankle.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).  

3.  Left hip and left leg disabilities were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

In this decision, the Board grants service connection for 
degenerative joint disease of the left ankle and degenerative 
joint disease of the left knee, which represent complete 
grants of the benefits sought on appeal.  As to these claims, 
no discussion of VA's duties to notify and assist is not 
necessary.

As to his left hip and left leg disability claims, the Board 
notes that upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  
The notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

In a July 2003 letter, the RO notified the veteran of the 
elements necessary to establish claims of service connection.  
The letter notified him of the first element, i.e., that the 
evidence needed to show that the disability was related to 
service.  The letter also satisfied the second and third 
elements because it advised him of the evidence he was 
responsible for submitting and identified the evidence that 
VA would obtain.  As to the fourth element, the letters 
advised the veteran to submit to VA any pertinent evidence in 
his possession.  

Notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Although VA has not notified the veteran of these 
criteria, because the preponderance of the evidence is 
against the claims of service connection for left hip and 
left leg disability, any issue relating to evaluations of the 
degree of disability or appropriate effective dates is moot.  

In addition, given his contentions, the veteran has 
demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate the 
claims.  Thus, the purpose of the notice, to ensure that he 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because he had 
actual knowledge of what was necessary to substantiate his 
claims prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Sanders; Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) 
(holding that actual knowledge by the claimant cures defect 
in notice).  

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service medical records and all 
pertinent private and VA post-service records.  In addition, 
in December 2002 the veteran was afforded a VA examination.  
As such, the Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background and Analysis

The veteran essentially asserts that service connection is 
warranted for each of the conditions because they stem from a 
documented in-service left ankle injury.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Left ankle disability

The service medical records show that the veteran sustained a 
severe left ankle sprain in September 1943.  The service 
department noted that the injury was incurred in the line of 
duty, and in his statements and testimony, the veteran 
reports that he has had left ankle problems since that time.

In December 2002, the veteran was afforded a VA examination.  
The physician diagnosed the veteran as having degenerative 
joint disease of the left ankle; however, he did not comment 
as to the onset or etiology of the disability.  In an August 
2003 report, however, the veteran's private treating 
physician, Dr. Reginald Motley, opined left ankle disability 
was related to the in-service injury.

Dr. Motley's impression constitutes the only competent 
medical evidence addressing whether the veteran's left ankle 
disability is related to service.  Thus, with resolution of 
all reasonable doubt in the veteran's favor, the Board finds 
that service connection is warranted for degenerative joint 
disease of the left ankle.  In reaching this determination, 
the Board points out that the United States Court of Appeals 
for Veterans Claims (Court) has cautioned VA against seeking 
an additional medical opinion where favorable evidence in the 
record is unrefuted, and indicated that it would not be 
permissible to undertake further development if the purpose 
was to obtain evidence against an appellant's claim.  See 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  The Board 
acknowledges that Dr. Motley's impression is based in part on 
the veteran's reported history; however, since the Board 
finds that the facts reported by the veteran are accurate, 
service connection is warranted.  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005).

Left knee disability

The service medical records are negative for left knee 
problems, and indeed, the veteran does not contend otherwise.  
Instead, in his statements and testimony, he maintains that 
his left ankle disability caused him to alter his gait and 
that he developed left knee disability.  The December 2002 VA 
examiner diagnosed the veteran as having degenerative joint 
disease of the left knee, and in his August 2003 report, Dr. 
Motley attributed this condition to the veteran's left ankle 
disability.  Because Dr. Motley's impression constitutes the 
only competent medical evidence addressing whether the 
veteran's left knee disability is related to service, with 
resolution of all reasonable doubt in his favor, the Board 
finds that service connection is warranted for degenerative 
joint disease of the left knee.  Mariano.

Left hip and left leg disabilities

Although the veteran reports having left hip and left leg 
disabilities, no left hip or left leg disability has been 
diagnosed.  Indeed, the evidence suggests that his left hip 
problems might be a manifestation of his prostate cancer.  In 
any event, the Court has held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Thus, in absence 
of medical evidence showing a diagnosis of either left hip or 
left leg disability, the claims must be denied.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).

In reaching these determinations, the Board does not question 
the veteran's sincerity, but as a lay person he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) (2007).  


ORDER

Service connection for degenerative joint disease of the left 
ankle is granted.

Service connection for degenerative joint disease of the left 
knee is granted.

Service connection for left hip disability is denied.

Service connection for left leg disability is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


